Exhibit 10.1 SECOND AMENDMENT, dated as of February 25, 2010 (this “Amendment”), to the Credit Agreement, dated as of April 13, 2006, as amended by the First Amendment dated December 12, 2006 (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”) among Burlington Coat Factory Warehouse Corporation (the “Borrower”), a corporation organized under the laws of the State of Delaware, the Facility Guarantors from time to time party hereto, Bear Stearns Corporate Lending Inc., as administrative agent (the “Administrative
